18-23538-rdd         Doc 5057       Filed 09/04/19 Entered 09/04/19 11:21:23              Main Document
                                                 Pg 1 of 17



                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------x
In re:                                                       :   Chapter 11
                                                             :
SEARS HOLDINGS CORPORATION, et. al.,1 :                          Case No.: 18-23538-RDD
                                                             :   Jointly Administered
                    Debtors.                                 :
                                                             :
-----------------------------------------------------------x :

-----------------------------------------------------------x
SAYVILLE MENLO, LLC                                          :   Adv. No.:
                                                             :
                    Plaintiff,                               :               Adversary Complaint
                                                             :
         v.                                                  :
                                                             :
TRANSFORM HOLDCO, LLC                                        :
                                                             :
                    Defendant,                               :
-----------------------------------------------------------x

          Plaintiff, by and through its undersigned counsel, Ansell Grimm & Aaron, P.C., for their

 Verified Complaint against Defendant allege as follows:

                                                 THE PARTIES

          1.       Plaintiff Sayville Menlo, LLC (“Plaintiff”) is a New Jersey limited liability

 company with an address of 1401 Broad Street, 2nd Floor, Clifton, New Jersey 07013.

          2.       Defendant Transform Holdco, LLC is a Delaware limited liability company with

 an address of 3333 Beverly Road, BC-128B, Hoffman Estates, Illinois 60179,




 1
         The last four digits of Sears Holdings Corporation federal tax identification number are
 0798. Debtors’ mailing address is 3333 Beverly Road, Hoffman Estates, Illinois 60179. Due to
 the large number of Debtors in this jointly administered matter, a complete list of Debtors and the
 last four digits of their federal tax identified numbers are not provided herein.

                                                          1


 069429.000625.63000092
18-23538-rdd         Doc 5057    Filed 09/04/19 Entered 09/04/19 11:21:23          Main Document
                                              Pg 2 of 17


          3.       Debtor Sears Holdings Management Corporation (“Debtor”) is a Delaware

 Corporation with a former corporate address is 3333 Beverly Road, BC-128B, Hoffman Estates,

 Illinois 60179.

                                           JURISDICTION

          4.       This Adversary Proceeding is being brought in connection with the

 Debtor/Defendant’s case under Chapter 11 of the United States Bankruptcy Code.

                                                FACTS

          5.       On or about January 1, 1969, Plaintiff’s predecessor-in-interest, Rolian Realty

 Corp. (“Rolian”), as landlord and Defendant’s predecessor-in-interest, Bohemia Center, Inc.

 (“Bohemia”), as tenant, entered into a lease agreement (the “Lease”). A true and correct copy of

 the Lease is annexed hereto as Exhibit A.

          6.       The Lease is for a property located at 5151 Sunrise Highway, Bohemia, New York

 11716 (the “Property”). See Exhibit A.

          7.       The original Lease term ran from January 1, 1969 to December 31, 1993. See

 Exhibit A.

          8.       Section 3.04 of the Lease provides that:

          All additional rent and other payments provided for under this Lease shall
          constitutes rent payable hereunder with the same effect as if the same were the Net
          Annual rental reserved and provided for herein and, in the event of non-payment
          by Tenant of any such additional rent or other payments when due according to the
          terms of this Lease, Landlord shall have the same rights and remedies in respect
          thereof as Landlord shall or may have in respect of the Net Annual Rental herein
          reserved and provided for.

 See Exhibit A.




                                                    2


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23            Main Document
                                               Pg 3 of 17


          9.       Section 6.01 of the Lease provides that:

          Landlord shall not be required to furnish any services or facilities or to make any
          repairs or alterations in or to the Demised Premises throughout the term of this
          Lease, Tenant hereby assuming the full and sole responsibility for the condition,
          construction, operation, repair, replacement, maintenance and management of the
          Demises Premises.

 See Exhibit A.

          10.      Similarly, Section 6.04 of the Lease provides that: “Tenant shall take good care of

 the Demised Premises, make all repairs thereto, interior and exterior, structural and non-structural,

 ordinary and extraordinary, foreseen and unforeseen, and shall maintain and keep the Demised

 Premises in good order, repair and condition.” See Exhibit A.

          11.      Section 6.09 states that:

          Tenant will indemnify, protect and save harmless Landlord from and against each
          and every claim, demand, fine, penalty, cause of action, liability, damage, judgment
          or loss, of whatsoever kind or nature, to which Landlord may be subject or which
          Landlord may sustain resulting from any violation by Tenant or any failure of
          Tenant in the performance of any covenants or agreements contained in this Article
          6 or in any other Article of this Lease.

 See Exhibit A.

          12.      Pursuant to Section 12.01(b) of the Lease, it shall be a default under the Lease:

          whenever Tenant shall do, or permit anything to be done, whether by action or
          inaction, contrary to any covenant or agreement on the party of Tenant herein
          contained or contrary to any of the covenants, agreements, terms or provisions of
          this Lease, or shall fail in keeping or performance of any of the covenants,
          agreements, terms or provisions contained in this Lease, which on the part or behalf
          of Tenants are to be kept or performed…and Tenant shall face to commence
          (subject to Unavoidable Delays) to take steps to remedy the same within (30) days
          after Landlord shall have given to Tenant a written notice specifying the same, or
          having so commenced shall thereafter fail to proceed diligently to remedy the same.

 See Exhibit A.




                                                     3


 069429.000625.63000092
18-23538-rdd         Doc 5057    Filed 09/04/19 Entered 09/04/19 11:21:23            Main Document
                                              Pg 4 of 17


          13.      Furthermore, Section 13.01 of the Lease provides as follows:

          If Tenant shall default in the observance or performance of any term or covenant
          on its part to observed or performed under or by virtue of any of the terms or
          provisions of any Article of this Lease, Landlord, without being under any
          obligation to do so and without thereby waiving such default, may remedy such
          default for the account to the expense of Tenant…only provided that Tenant shall
          fail to commence to remedy such default within thirty (30) days after Landlord shall
          have notified Tenant in writing of such default and proceeds diligently to remedy
          the default. If Landlord makes any expenditures or incurs any obligations for the
          payment of money in connection therewith including, but not limited to, reasonably
          attorney’s fees in instituting, prosecuting or defendant any action or proceeding,
          such sums paid or obligations incurred with interest and costs shall be deemed to
          be additional rent hereunder and shall be paid to it by Tenant.

 See Exhibit A.

          14.      On or about April 19, 1990, Plaintiff’s predecessor-in-interest, Sunrise Realty

 Associates (“Sunrise”), as landlord and Defendant’s predecessor-in-interest, Bohemia Property

 Investors (“BPI”), as tenant, entered into an Amendment to the Lease (the “Amendment”). A true

 and correct copy of the Amendment is annexed hereto as Exhibit B.

          15.      Pursuant to Section 2(b) of the Amendment, BIP extended the term of the Lease for

 25 years, to December 31, 2018. See Exhibit B.

          16.      The Amendment did not change any of the above quoted provisions of the original

 Lease. See Exhibit B.

          17.      Sometime following the Amendment to the Lease, Plaintiff became the successor

 to Sunrise as landlord while Debtor became the successor to BPI as tenant.

          18.      Pursuant to the plain terms of the Lease, the tenant is clearly responsible for all

 maintenance and repairs at the Property.




                                                    4


 069429.000625.63000092
18-23538-rdd         Doc 5057      Filed 09/04/19 Entered 09/04/19 11:21:23              Main Document
                                                Pg 5 of 17


          19.      Furthermore, in the event that the tenant does not adequately undertake

 maintenance or repairs to the Property, Plaintiff is permitted to undertake those repairs itself while

 charging back the cost of repairs to the tenant.

          20.      In or around April, 2016, Plaintiff engaged Nova Consulting (“Nova”) to perform

 an inspection on the Property and issue a Property Condition Inspection Report (the “Report”). A

 copy of the Report dated April 25, 2016 is annexed hereto as Exhibit C.

          21.      Nova visited the Property on April 21, 2016, to conduct a physical inspection. See

 Exhibit C.

          22.      The Report found the following deficiencies in the Property which required

 immediate repairs:

                a. Several areas of damaged asphalt pavement located throughout the Property,
                   including potholes and large cracks;
                b. Deteriorated concrete curbs along the building’s perimeter;
                c. Deteriorated paintwork throughout CMU facades;
                d. Efflorescence at brick columns;
                e. Water infiltration at EIFS;
                f. Deteriorated entrance doors and deteriorated window gaskets at storefront systems;
                g. Defective concrete at loading docks; and
                h. An active roof leak and numerous instances of improper attachment through the
                   EPDM roof.
 See Exhibit C.

          23.      As part of the Report, Nova suggested that the following repairs should be

 immediately undertaken:

                a. Asphalt milling and overlaying of certain areas of the parking lot and service areas,
                   including repairing the more severely deteriorated asphalt pavement;
                b. Asphalt resealing and restriping the parking lot and service areas;
                c. Replace or repair all of the defective curbs at the Property;

                                                     5


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23              Main Document
                                               Pg 6 of 17


                d. Clean efflorescence from columns;
                e. Repaint the CMU facades through the Property exterior;
                f. Repair areas of water infiltration in the EIFS;
                g. Replace deteriorated doors and defective rubberized gaskets;
                h. Repair or replace defective concrete at several loading docks; and
                i. Replace the defective and leaking EPDM roof.
 See Exhibit C.

          24.      Nova termed the above defects as “immediate” concerns, meaning Nova defined

 those defects as either:

          (i) existing or potentially material[ly] unsafe conditions, (ii) material adverse
          physical deficiencies impacting existing tenancy, (iii) material building code
          violations, (iv) poor or deteriorated condition of a critical element or system, [or]
          (v) a condition that if left “as-is”, with an extensive delay in element or system
          failure within one (1) year or a significant escalation in remedial cost.

 See Exhibit C.

          25.      Therefore, all of the defective conditions at the property represent dangers to the

 general public, have a materially adverse impact on the physical use of the property, run the risk

 of compromising a critical element or system of the Property, or could substantially deteriorate to

 a greater degree causing material damage to the Property thereby substantially increasing

 remediation costs. See Exhibit C.

          26.      In all, Nova estimated in the Report that the immediate, necessary repairs would

 cost at least $769,500.00. See Exhibit C.

          27.      Shortly after the Report was issued, Plaintiff contacted Debtor seeking to compel it

 to abide by its Lease obligations and make the necessary repairs to the Property.

          28.      Unfortunately, Debtor did not respond to Plaintiff’s requests.




                                                     6


 069429.000625.63000092
18-23538-rdd         Doc 5057    Filed 09/04/19 Entered 09/04/19 11:21:23            Main Document
                                              Pg 7 of 17


          29.      Therefore, on or about May 9, 2017, Plaintiff sent an e-mail to Debtor seeking to

 compel it to make the needed repairs to the Property specifically the damage to the Greenbriar

 Drive access road. A true and correct copy of the May 9, 2017 e-mail with attached photograph

 exhibits is annexed hereto as Exhibit D.

          30.      Debtor did not commence any repairs following the May 9, 2017 e-mail

 correspondence.

          31.      On June 13, 2017, Plaintiff sent another correspondence to Debtor regarding the

 Report and the repairs which needed to be performed at the Property. A copy of the June 13, 2017

 correspondence is annexed hereto as Exhibit E.

          32.      The June 13, 2017 correspondence outlined the repairs which needed to be

 performed and required Debtor to provide Plaintiff with a plan of action on or before June 21,

 2017. See Exhibit E.

          33.      On June 23, 2017, Debtor responded to Plaintiff stating it was “unclear about [its]

 structural obligations to Landlord under the [Lease],” despite the clear terms of the Lease requiring

 Debtor to make all of the immediate repairs, including those to Greenbriar Drive.

          34.      Therefore, on June 26, 2017, Plaintiff once again sent correspondence to Debtor

 requesting that it fulfill its Lease obligations. A true and correct copy of the June 26, 2017

 correspondence is annexed hereto as Exhibit F.

          35.      Furthermore, the June 26, 2017 correspondence provided notice to Debtor that if

 repairs were not commenced on the Property on or before July 13, 2017, it would be in default of

 the Lease. See Exhibit F.




                                                    7


 069429.000625.63000092
18-23538-rdd         Doc 5057    Filed 09/04/19 Entered 09/04/19 11:21:23            Main Document
                                              Pg 8 of 17


          36.      Debtor, by a response letter dated July 10, 2017, indicated that it has “commenced

 the process to perform the repairs and is diligently prosecuting the same.” A true and correct copy

 of the July 10, 2017 correspondence is annexed hereto as Exhibit G.

          37.      On August 1, 2017, Plaintiff sent correspondence to Debtor stating that Plaintiff’s

 representative visited the Property and “confirmed that no repairs were, in fact, underway.” A true

 and correct copy of the August 1, 2017 correspondence is annexed hereto as Exhibit H.

          38.      Furthermore, the August 1, 2017 correspondence confirmed that Debtor had not

 furnished any updates or plans to Plaintiff for the repair and remediation of the Property. See

 Exhibit H.

          39.      As a result, Debtor was placed in default under the lease as of August 1, 2017. See

 Exhibit H.

          40.      Plaintiff again requested that Defendant provide an update by August 8, 2017 as to

 the repairs allegedly in process or to be performed. See Exhibit H.

          41.      On August 8, 2017 Debtor sent to Plaintiff a correspondence which again stated

 that it has “commenced the process to perform the repairs and is diligently prosecuting the same.”

 A true and correct copy of the August 8, 2017 correspondence is annexed hereto as Exhibit I.

          42.      Once again, Debtor did not actually commence repairs to the Property as

 represented in the August 8, 2017 correspondence.

          43.      On August 18, 2017, Debtor sent to Plaintiff correspondence regarding the alleged

 repairs to the Property. A true and correct copy of the August 18, 2017 correspondence is annexed

 hereto as Exhibit J.

          44.      In that correspondence, Debtor represented that “[t]he Greenbriar Road and parking

 lot repairs have been completed.” See Exhibit J.
                                                    8


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23           Main Document
                                               Pg 9 of 17


          45.      However, Debtor admits that it did not perform any milling on the Property. See

 Exhibit J.

          46.      Furthermore, Debtor refused to make any repairs to the roof of the Property, despite

 its obligation to do so. See Exhibit J.

          47.      On August 25, 2017, Debtor sent to Plaintiff another correspondence which alleged

 that repairs to various other issues raised in the Report were being “addressed.” A true and correct

 copy of the August 25, 2017 correspondence is annexed hereto as Exhibit K.

          48.      Similarly, on September 14, 2017, Debtor sent to Plaintiff another correspondence

 which alleged that repairs to various other issues raised in the Report would be “addressed this

 week.” A true and correct copy of the September 14, 2017 correspondence is annexed hereto as

 Exhibit L.

          49.      Despite Debtor’s representations that repairs had been done or were in the process

 of being performed, Plaintiff confirmed through a visit to the Property that no repairs had been

 performed or commenced. A true and correct copy of photographs evidencing the decrepit

 condition of the Property and Debtor’s misrepresentations is annexed hereto as Exhibit M.

          50.      Specifically, the parking and service areas of the Property were significantly

 damaged and riddled with potholes.

          51.      Therefore, on September 29, 2017, Plaintiff filed an action against Debtor in New

 York State Court bearing Index No. 65462/2017 (the “State Court Action”) seeking to compel the

 Debtor to either make the necessary repairs to the Property or pay to Plaintiff the costs associated

 with making the necessary repairs.




                                                    9


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23           Main Document
                                               Pg 10 of 17


          52.      During the pendency of the State Court Action, Nova issued a second report dated

 July 12, 2018, which focused on the condition of the roof (the “Roof Report”). A true and correct

 copy of the Roof Report is annexed hereto as Exhibit N.

          53.      The Roof Report confirmed that the Property roof is approximately 20 years old.

 See Exhibit N.

          54.      Multiple leak locations were observed throughout the Property evidencing that the

 roof was leaking on a continuing basis, including into the substrate thus compromising the

 structural integrity of the roof. See Exhibit N.

          55.      The Roof Report confirmed that the Property’s roof was in “poor condition” and

 required complete replacement. See Exhibit N.

          56.      Furthermore, the Roof Report noted that asbestos was discovered in multiple roof

 locations, again requiring immediate replacement of the roof to abate the substandard conditions.

 See Exhibit N.

          57.      As a result of the asbestos and continued deterioration of the roof, Nova estimated

 the cost to replace the Property’s roof in excess of $1,000,000.00. See Exhibit N.

          58.      Debtor filed bankruptcy on October 15, 2018, staying the State Court Action.

          59.      At the time of Debtor’s bankruptcy filing, paper discovery in the State Court Action

 had been completed, and party and expert depositions were scheduled to commence within the

 next month.

          60.      On May 13, 2019, the Bankruptcy Court entered an Order authorizing the

 assumption and assignment of certain leases from Debtor to Defendant, including the above

 described Lease. A true and correct copy of the May 13, 2019 Order is annexed hereto as Exhibit

 O.
                                                    10


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23            Main Document
                                               Pg 11 of 17


          61.      Pursuant to Paragraph 11 of the May 13, 2019 Order, Plaintiff and Defendant “shall

 work in good faith to reconcile any disputes with respect to Cure Amounts, provided, however,

 that if either party believes, following good faith discussions, that an impasse has been reached

 with respect to any Cure Amounts, such party shall give written notice [to] the other, and within

 five days after such notice, in the absence of an agreement, such party may seek a hearing before

 the Bankruptcy Court…” See Exhibit O.

          62.      Following Defendant’s assumption of the Lease, Plaintiff engaged in good faith

 efforts to resolve the dispute regarding needed repairs.

          63.      It quickly became apparent that Defendant did not intend to make the significant,

 necessary repairs to the Property, despite their obligations to do so under the Lease.

          64.      Instead, Defendant claimed the roof does not leak while paradoxically asserting that

 it repairs any leaks in lieu of replacement.

          65.      Defendant steadfastly refused to replace the roof.

          66.      Furthermore, despite the necessity to completely mill and repave the parking lot

 and access road, Defendant refused to make any repairs other than localized patching which is

 insufficient to address the significant defects.

          67.      Therefore, on June 4, 2019, Plaintiff sent a notice to Defendant pursuant to

 paragraph 11 of the May 13, 2019 Order advising that an impasse had been reached. A true and

 correct copy of the June 4, 2019 correspondence is annexed hereto as Exhibit P.

          68.      The roof, parking lot, and access road are in such disrepair that they present a risk

 to the health and safety of the public at large.

          69.      Customers driving the access road and parking lot have suffered damage to their

 vehicles as a result of the many pot holes and cracked areas.
                                                    11


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23             Main Document
                                               Pg 12 of 17


          70.      Furthermore, continued water penetration in the roof risks compromising the

 structural integrity of the Property.

          71.      Recently Plaintiff has come to learn that the defective conditions at the Property are

 deteriorating at an accelerated rate, causing increased and additional safety hazards and greater,

 potentially irreversible, risk to integral systems.

          72.      Defendant’s failure to remediate the defective conditions at the Property in

 contravention of its Lease obligations has caused substantial additional, continuing and irreparable

 damage and risk to the general public.

          73.      As a result, Defendant’s persistent disregard of its Lease obligations risks physical

 injury to the general public, exposes Plaintiff to preventable litigation, and risks continuing,

 potentially irreversible degradation in value to the point of a total loss.

          74.      In that event that Defendant is not compelled to undertake the immediate and

 necessary repairs, Plaintiff will have no choice but to undertake to perform repairs itself to prevent

 a further diminution in the value of the Property.

          75.      Defendant is responsible for paying all costs which will be incurred by Plaintiff to

 remediate the defective conditions at the Property as outlined in the Report, including attorney’s

 fees and costs in compelling Defendant to make the required repairs.

                                     FIRST CAUSE OF ACTION
                                         (Breach of Contract)

          76.      Plaintiff repeats and re-alleges every allegations set forth in the previous sections,

 as if set forth at length herein.

          77.      The Lease between Plaintiff and Defendant is a contract.

          78.      The Lease requires that Defendant undertaken all necessary repairs to the Property.

                                                    12


 069429.000625.63000092
18-23538-rdd         Doc 5057        Filed 09/04/19 Entered 09/04/19 11:21:23           Main Document
                                                  Pg 13 of 17


          79.      As outlined in the Report and Roof Report, there are various repairs that must be

 immediately performed on the Property to remediate defective conditions.

          80.      Defendant breached and continues to breach the Lease by failing to make the

 required repairs.

          81.      Plaintiff has been and continues to be harmed by Defendant’s breach of the Lease.

          WHEREFORE, Plaintiff demands judgment:

          1) For an order compelling Defendant to make all repairs identified in the Report and Roof

                Report by date certain;

          2) Awarding the following damages in amount to be determined at trial:

                   a. Actual damages;

                   b. Punitive damages;

                   c. Interest;

                   d. Costs of suit;

                   e. Attorneys’ fees; and

          3) For such other and further relief the Court deems just and proper.

                                       SECOND CAUSE OF ACTION
                          (Breach of Implied Covenant of Good Faith and Fair Dealing)

          82.      Plaintiff repeats and re-alleges every allegations set forth in the previous sections,

 as if set forth at length herein.

          83.      Implied within the Lease agreement between Plaintiff and Defendant is a covenant

 of good faith and fair dealing.

          84.      Defendant breached the covenant of good faith and fair dealing by failing to

 undertake necessary repairs to the Property as required by the Lease.

                                                      13


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23             Main Document
                                               Pg 14 of 17


          85.      Defendant breached the covenant of good faith and fair dealing by refusing to

 perform certain needed repairs on the Property as required by the Lease.

          86.      Defendant further breached the covenant of good faith and fair dealing by falsely

 representing the condition of the Property and the extent of the defective conditions at the Property

 to avoid and delay its Lease obligations.

          87.      Plaintiff has been and continues to be harmed by Defendant’s breaches.

          WHEREFORE, Plaintiff demands judgment:

          1) For an order compelling Defendant to make all repairs identified in the Report and Roof

                Report by date certain;

          2) Awarding the following damages in amount to be determined at trial:

                   a. Actual damages;

                   b. Punitive damages;

                   c. Interest;

                   d. Costs of suit;

                   e. Attorneys’ fees; and

          3) For such other and further relief the Court deems just and proper.

                                       THIRD CAUSE OF ACTION
                                           (Unjust Enrichment)

          88.      Plaintiff repeats and re-alleges every allegations set forth in the previous sections,

 as if set forth at length herein.

          89.      Defendant is required to make repairs to the Property pursuant to the Lease.

          90.      Defendant unjustly benefits from continued use of the Property without making the

 necessary repairs to the Property.

                                                    14


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23             Main Document
                                               Pg 15 of 17


                   WHEREFORE, Plaintiff demands judgment:

          1) For an order compelling Defendant to make all repairs identified in the Report and Roof

                Report by date certain;

          2) Awarding the following damages in amount to be determined at trial:

                   a. Actual damages;

                   b. Punitive damages;

                   c. Interest;

                   d. Costs of suit;

                   e. Attorneys’ fees; and

          4) For such other and further relief the Court deems just and proper.

                                     FOURTH CAUSE OF ACTION
                                           (Negligence)

          91.      Plaintiff repeats and re-alleges every allegations set forth in the previous sections,

 as if set forth at length herein.

          92.      Defendant has a duty to maintain the Property in a safe and habitable condition,

 consistent with a first-class shopping destination.

          93.      Defendant breached that duty by refusing to make necessary repairs to the Property,

 including replacing the constantly leaking roof and repaving the parking lot and access road.

          94.      The parking lot and access road in their present condition present a danger to the

 public at large, including damaging patron vehicles as they access the Property.

          95.      The roof in its present condition permits water to intrude into the Property

 potentially compromising the structural integrity of the Property.

          96.      Defendant’s breaches have and continue to proximately cause damage to Plaintiff.

                                                    15


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23             Main Document
                                               Pg 16 of 17


                   WHEREFORE, Plaintiff demands judgment:

          1) For an order compelling Defendant to make all repairs identified in the Report and Roof

                Report by date certain;

          2) Awarding the following damages in amount to be determined at trial:

                   a. Actual damages;

                   b. Punitive damages;

                   c. Interest;

                   d. Costs of suit;

                   e. Attorneys’ fees; and

          3) For such other and further relief the Court deems just and proper.

                                       FIFTH CAUSE OF ACTION
                                           (Injunctive Relief)

          97.      Plaintiff repeats and re-alleges every allegations set forth in the previous sections,

 as if set forth at length herein.

          98.      Defendant is obligated to make all necessary repairs for the Property pursuant to

 the Lease.

          99.      Defendant refuses to make required repairs to the Property, including replacing the

 constantly leaking roof and repaving the entire parking lot and access road.

          100.     Defendant should be required to comply with its Lease obligations and make the

 needed repairs to the Property.

                   WHEREFORE, Plaintiff demands judgment:

          1) For an order compelling Defendant to make all repairs identified in the Report and Roof

                Report by date certain; and

                                                    16


 069429.000625.63000092
18-23538-rdd         Doc 5057     Filed 09/04/19 Entered 09/04/19 11:21:23          Main Document
                                               Pg 17 of 17


          2) For such other and further relief the Court deems just and proper.

                                            JURY DEMAND

          Plaintiff demands a trial by jury on all issues subject to trial.

 Dated: Woodland Park, New Jersey
        August 29, 2019                           ANSELL GRIMM & AARON, P.C.


                                                  By:     s/Anthony J. D’Artiglio
                                                          Joshua S. Bauchner, Esq.
                                                          Anthony J. D’Artiglio, Esq.
                                                          365 Rifle Camp Road
                                                          Woodland Park, New Jersey 07424
                                                          (973) 247-9000 Phone

                                                          Attorneys for Plaintiff




                                                     17


 069429.000625.63000092
